PRATHER, Justice,
for the court:
Paul Lee Triggs, was convicted on June 12, 1985 in the Circuit Court of the First Judicial District of Hinds County of the crime of rape of a child under the age of twelve years in violation of § 97-3-65(1), Miss.Code 1972 (Supp.1984), and was sentenced to life imprisonment.
Under the authority of Morea v. State, 329 So.2d 527 (Miss.1976), we find that this appeal raises no issue which requires discussion and the assignments of error are without merit. See Hawkins v. State, 488 So.2d 800 (Miss.1986); Burkett v. State, 484 So.2d 1046 (Miss.1986); Smith v. State, 484 So.2d 364 (Miss.1986); Tedford v. State, 480 So.2d 531 (Miss.1985); Parrott v. State, 475 So.2d 167 (Miss.1985); Willis v. State, 475 So.2d 163 (Miss.1985); and Jordan v. State, 474 So.2d 622 (Miss.1985). We affirm the conviction of rape and sentence of life imprisonment.
This Court does not address appellant’s argument of ineffective assistance of counsel. The conviction is affirmed but without prejudice to appellant’s right to pursue post conviction relief.
WALKER, C.J., ROY NOBLE LEE and HAWKINS, P.JJ., and DAN M. LEE, ROBERTSON, SULLIVAN, ANDERSON and GRIFFIN, JJ., concur.